Citation Nr: 0910152	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral 
strain with spondylolysis rated at 10 percent from March 8, 
1996, to May 16, 2007, and at 20 percent from May 17, 2007, 
forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1993 to March 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's 
claims file was subsequently transferred to the Cleveland, 
Ohio RO.

The Veteran provided testimony at a May 2007 Travel Board 
hearing before the undersigned at the Cleveland, Ohio, RO.  A 
transcript is associated with the claims file.



FINDINGS OF FACT

1.  For the rating period on appeal prior to May 17, 2007, 
the Veteran's low back disability was manifested by 
persistent pain, soreness, stiffness and tenderness; 
objectively, flexion was 70 degrees with combined range of 
motion greater than 120 degrees, with MRI findings of 
bilateral spondylolysis at L5-S1, and with some degenerative 
changes at L4-L5 with a right-side disc bulge.

2.  From May 17, 2007, forward, the Veteran's low back 
disability was manifested by constant pain at a level of 6 or 
7 out of 10, with flare-ups precipitated by heavy use; 
objectively, flexion was 50 degrees with a combined range of 
motion of 125 degrees, with MRI findings of a posterior right 
paracentral disc herniation at L4-L5 impinging on the 
traversing L5 nerve root, and normal EMG/NCV studies.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for lumbosacral strain disability have not been 
met for the rating period on appeal through May 16, 2007.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a lumbosacral strain disability have not 
been met from May 17, 2007, forward.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  


The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, a letter was sent to the Veteran in August 
2004, prior to the initial RO decision which is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claim, and of the Veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability had increased in severity.  Although no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  A March 2006 
letter described how VA calculates disability ratings and 
effective dates.

It is acknowledged that the VCAA letter sent to the Veteran 
in August 2004 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
Veteran's employment or daily life, nor did it provide the 
pertinent diagnostic code with the specific criteria needed 
for an increased rating.  Therefore, to this extent, the duty 
to notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be satisfied solely by various 
post-decisional communications.  See Mayfield v. Nicholson, 
supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC), is sufficient to cure a timing defect).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett, supra, 20 Vet. App. at 376.

In this case, the April 2005 rating decision and January 2006 
SOC provided the Veteran with Rating Schedule provisions that 
would be used to evaluate his low back disability.  In 
addition, March 2006 and August 2007 letters from VA to the 
Veteran advised him that evidence relating to how the 
disability affected his employment would be considered in 
determining whether an increased rating was warranted.  The 
claim was subsequently readjudicated in the November 2008 
SSOC.  Also, the August 2005 rating decision, January 2006 
SOC, and February 2006 and November 2008 SSOCs explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence.  
Finally, the Veteran demonstrated actual knowledge of the 
criteria for an increased rating via his testimony at the May 
2007 hearing before the Board.  Thus, the Board finds that 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Vasquez-Flores, have been satisfied.

Moreover, in a July 2007 decision, the Board remanded this 
claim for further development.  Specifically, the Board 
stated that additional records from Dr. D.J.D. were needed, 
and a VA examination was needed because the Veteran had 
testified at the May 2007 hearing before the Board that his 
disability had worsened since the last VA examination.     

Following this Board's remand, the Veteran submitted the 
records of Dr. D.J.D. with an August 2008 correspondence.  In 
addition, a VA examination was conducted in September 2008.  
Thus, it appears that all development requested by this Board 
in its July 2007 remand has been completed to the extent 
possible, and no additional development is required.   


The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

With regard to this particular claim, the Board notes that 
the Rating Schedule and diagnostic codes regarding diseases 
and injuries of the spine were amended effective September 
26, 2003, prior to the filing of the Veteran's request for an 
increased rating.  The present appeal is therefore governed 
by the current General Rating Formula for Diseases and 
Injuries of the Spine.  

For the pertinent Diagnostic Codes (DCs) 5235 to 5243 (unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episode), a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine. 

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Finally, a 10 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height. 

The new rating criteria also include the following 
provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Pursuant to Diagnostic Code 5243 (regarding intervertebral 
disc syndrome (IVDS)), a 60 percent disability rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  A 20 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months. 

A 10 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation can be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method results in the higher evaluation.

It should also be noted that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range-
of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

Service connection for a lumbosacral strain with 
spondylolysis was granted in May 1996.  A ten percent 
disability rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, effective from March 8, 1996, the date 
the claim for service connection was received.      

The Veteran filed a claim in August 2004 contending that he 
is entitled to a higher rating based on the current level of 
his low back disability.  As previously mentioned, the 
diagnostic codes pertaining to diseases and injuries of the 
spine have been amended since the initial May 1996 rating 
decision.  Thus, his disability was rated under DC 5237 in 
the April 2005 rating decision.  During the pendency of this 
appeal, a 20 percent evaluation was assigned effective May 
17, 2007, in a November 2008 rating action.  The Veteran 
continued to pursue his appeal. 

The Board will begin by reviewing the medical evidence 
relating to the rating period on appeal prior to May 17, 
2007, when the disability rating was increased from 10 to 20 
percent.

Records from Dr. B.A.B. show that the Veteran complained of 
low back pain since 1995 in March 2003.  At the time, he 
stated he was already seeing a chiropractor for the pain 
without long-term relief.  Dr. B.A.B. prescribed medication 
and also ordered X-rays, the results of which are not 
contained in the claims file.  

In June 2004, the Veteran told Dr. B.A.B. that he had been in 
a jet-ski accident in which he had been going 60 miles per 
hour; he had lost consciousness after the accident.  He went 
to the emergency room after the accident and complained of 
ride-side pain and a headache.  He also had a contusion to 
the right eye.  The doctor assessed a concussion, blurred 
vision, and contusions.  Notably, low back pain was not 
mentioned at this visit.  In another note dated the same 
month, however, the Veteran reported that his low back pain 
had increased.  

Later that month, Dr. B.A.B. assessed lumbar radiculopathy, 
as the Veteran reported that his low back pain radiated into 
his right hip and buttock.  The Veteran requested a referral 
to see a neurosurgeon.  

The Veteran was referred to and examined by Dr. E.P.L., a 
neurosurgeon, in July 2004.  The Veteran reported back pain 
since 1994.  He complained of right leg pain which he said 
had worsened, and told the doctor he had a boating accident a 
month ago that continued to keep him off work.  An MRI 
revealed bilateral spondylolysis at L5-S1 with some 
degenerative changes at L4-L5 with a right-sided disc bulge.  
The doctor stated surgery could be considered depending on 
how much discomfort the Veteran was having.  Surgery would 
consist of a unilateral fixation with a cage and bone graft.  

A VA examination was afforded in September 2004.  The Veteran 
described a gradual onset of low back pain in the 1990s that 
had worsened over the last 10 years.  He complained of pain, 
soreness, tenderness and stiffness, but no radicular pain.  
Repetitive use and weather changes bothered his back.  The 
Veteran stated he could stand or walk for 2 hours before he 
needed to take a break, but he did not use a cane or brace.  
He worked as an assembler and was on his feet all day at 
work, but had been able to function well both at work and in 
his normal daily activities.  On physical examination, 
forward flexion was 70 degrees, with extension and rotation 
at 20 degrees with pain at the extremes of motion.  There was 
no change on repeated tests of range of motion.  Repetitive 
use did not cause increase in aching pain, soreness, 
tenderness, and fatigability.  The examiner assessed a 
lumbosacral strain with spondylolysis.  

Records from the Veteran's chiropractor, Dr. D.J.D., confirm 
that the Veteran sought treatment for low back pain at least 
once a month from March 2001 to January 2008.  

Based on the foregoing, the Board finds that the evidence of 
record fails to support an evaluation in excess of 10 percent 
prior to May 17, 2007.

The Veteran was assigned a rating under Diagnostic Code 5237, 
which addresses lumbosacral strains.  Thus, the General 
Rating Formula for Diseases and Injuries of the Spine will be 
considered first.    

The range-of-motion tests conducted at the September 2004 VA 
examination, described above, do not meet the criteria for 
the next higher rating category of 20 percent under the 
General Rating Formula for Diseases and Injuries of the Spine 
for DCs 5235 to 5243.  The tests showed forward flexion to 70 
degrees and combined range of motion greater than 120 
degrees.  The Board notes that these range-of-motion tests 
were conducted several months after the Veteran's jet-ski 
accident, and thus take any resulting aggravation of his low 
back disability into account.  Based on the foregoing, the 
preponderance of the evidence is against finding that the 
Veteran's condition more nearly reflects the criteria for the 
next higher, 20 percent, rating category.  Therefore, the 10 
percent rating is the appropriate evaluation.  38 C.F.R. 
§ 4.7.  

Next, the Board has considered whether a rating in excess of 
10 percent is warranted under Diagnostic Code 5243 based on 
incapacitating episodes.  As previously mentioned, DC 5243 
deals with Intervertebral Disc Syndrome, which can include 
degenerative disc disease and sciatica, among other 
disorders.  However, in order to meet the criteria for a 
compensable rating under this diagnostic code, the veteran 
must show that a physician ordered bed rest to treat the 
disorder.  In this case, although the Veteran was off work 
for a time following the June 2004 jet-ski accident, there is 
no indication that he was prescribed bed rest.  Therefore, 
the Veteran does not meet the criteria for a higher rating 
under DC 5243.  

The Board must consider whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by the next higher rating category.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  
   
At the September 2004 VA examination, the Veteran reported 
pain, soreness, tenderness, and stiffness.  During range-of-
motion tests, he demonstrated full range of motion with pain 
at the extremes of motion, but no loss of motion on repeated 
testing.  Further, the examiner did not find any loss of 
motion based on factors of increase in aching pain, soreness, 
tenderness, and fatigability.  Thus, the overall evidence 
fails to show that the Veteran had pain which resulted in 
additional functional limitation such as to enable a finding 
that the Veteran's disability picture most nearly 
approximates the next-higher 20 percent evaluation under the 
General Rating Formula for Diseases and Injuries of the 
Spine.   
  
The Board has also considered whether any alternate 
diagnostic codes might serve as a basis for an increased 
rating.  A July 2004 MRI revealed bilateral spondylolysis at 
L5-S1 with some degenerative changes at L4-L5, with a right-
sided disc bulge.  However, range-of-motion testing already 
allows for a compensable evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine.  Moreover, 
only one major joint group had degenerative changes.  Thus, 
DC 5003 is not for application here.  There are no other 
applicable diagnostic codes available for consideration.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, while the 
Veteran complained of pain radiating into his right hip and 
buttock, the neurosurgeon who examined him a month later did 
not make any findings of radiculopathy.  Also, there is no 
objective evidence of any radiculopathies, neurological 
deficits, or neuralgias related to the Veteran's lumbosacral 
strain.  Thus, an additional separate rating is not 
applicable here.  


In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the Veteran's lumbosacral strain 
prior to May 17, 2007.  

The Board will now consider the medical evidence from May 17, 
2007, forward to determine whether a rating in excess of 20 
percent is warranted for the Veteran's low back disability.  

In a May 2007 statement submitted at the hearing before the 
Board, the Veteran stated he had pain, soreness, stiffness, 
and tenderness all the time.  He said his job allowed him to 
sit occasionally, which helped alleviate the pain.  Daily 
activities, such as playing with his 14-month-old child, 
standing for prolonged periods, and driving aggravated his 
pain.  While doctors suggested exercise to improve his back 
pain, the Veteran stated he was unable to exercise due to 
pain.  Further, he stated he currently wore a back brace on 
occasion.  

Also at the hearing, the Veteran testified that he sought 
regular chiropractic treatment for pain management, and 
clarified that he did not discontinue treatment in 2004 as 
stated in the SSOC.  He stated that while the jet-ski 
accident made his back more susceptible to other injuries, it 
was not the cause of his low back disability, which had pre-
existed the jet-ski accident.  Further, his doctor had told 
him that he would need to have surgery someday to alleviate 
his back pain.  In the meantime, he could continue 
chiropractic treatment, medication, and exercise.  The 
Veteran stated he was unable to pick his 14-month-old child 
up because it would cause back pain.  In addition, he was 
unable to wash dishes because it required prolonged standing, 
and had to take breaks doing normal daily activities due to 
pain.  He said that, at work, he sits down occasionally to 
alleviate pain.  Further, he stated his back disability had 
worsened since the September 2004 VA examination, and that he 
had pain shooting down his leg and buttock.  

The Veteran was afforded another VA examination in September 
2008.  He stated his low back pain was constant and at a 
level of 6 or 7 out of 10.  The pain radiated down both legs 
to his knees.  He was able to perform his job, but sometimes 
had difficulty with lifting more than 5 pounds, although he 
was successful at carrying his 35 pound son at times.  On 
range-of-motion testing, forward flexion was to 50 degrees, 
extension was 15 degrees, and rotation was 15 degrees.  
Repetitive use did cause increasing amounts of pain, but no 
change in range of motion.  Flare-ups occurred with heavy 
use.  There were no incapacitating episodes in the past year.    
There was no evidence of fatigability.  Gait was normal.  The 
examiner assessed a lumbar sacral sprain with spondylosis, 
and opined that it is less likely than not that the Veteran's 
presentation of back pain with radiation to the back of the 
knees through the buttocks involveds the presence of 
neurological signs or symptoms, noting that there was no 
detectable process of any neuropathy, radiculopathy, or 
plexopathy to explain the symptoms of back pain.  This 
finding was confirmed by normal EMG and NCV studies, which 
were negative for lumbar radiculopathy.  Further, after an 
MRI study showed a posterior right paracentral disc 
herniation at L4-L5 impinging on the traversing L5 nerve 
root, the examiner stated that it is not possible to state, 
without resorting to speculation, that what the MRI suggested 
was responsible for the Veteran's symptoms.  

Based on the foregoing, the Board finds that the evidence of 
record fails to support an evaluation in excess of 20 percent 
from May 17, 2007, forward.  As stated above, the Veteran was 
assigned a rating under DC 5237, and the General Rating 
Formula for Diseases and Injuries of the Spine will be 
considered first.    

The range-of-motion tests conducted at the September 2008 VA 
examination, described above, do not meet the criteria for 
the next higher rating category of 30 percent under the 
General Rating Formula for Diseases and Injuries of the Spine 
for Diagnostic Codes 5235 to 5243.  The tests showed forward 
flexion to 50 degrees and combined range of motion of 125 
degrees, the latter of which actually falls into the 10 
percent rating category.  Again, these tests include any 
aggravation which may have resulted from the 2004 jet-ski 
accident.  Thus, the preponderance of the evidence is against 
finding that the Veteran's condition more nearly reflects the 
criteria for a rating higher than 20 percent; therefore, the 
20 percent rating is the appropriate evaluation.  38 C.F.R. 
§ 4.7.  

Next, the Board has considered whether a rating in excess of 
20 percent is warranted under Diagnostic Code 5243 based on 
incapacitating episodes, described previously.  However, the 
Veteran stated that he had not had any incapacitating 
episodes in the past year at the September 2008 VA 
examination, nor is there any other evidence that he was 
prescribed bed rest.  Therefore, his condition does not meet 
the criteria for a higher rating under DC 5243.  

The Board must consider whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by the next higher rating category.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

At the September 2008 VA examination, he reported constant 
pain at a level of 6 or 7 out of 10, with flare-ups 
precipitated by heavy use.  The Veteran demonstrated range of 
motion with pain at the extremes of motion, and increasing 
amounts of pain but no loss of motion on repeated testing.  
Further, the examiner did not find any evidence of 
fatigability.  Thus, the overall evidence fails to show that 
the Veteran had pain that resulted in additional functional 
limitation such as to enable a finding that the Veteran's 
disability picture most nearly approximates the next-higher 
30 percent evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine.   
  
The Board has also considered whether any alternate 
diagnostic codes might serve as a basis for an increased 
rating.  The September 2008 MRI revealed a posterior right 
paracentral disc herniation at L4-L5 impinging on the 
traversing L5 nerve root.  However, as noted above, range of 
motion testing allows for a compensable evaluation under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  In addition, only one major joint group has 
manifested degenerative changes.  Thus, DC 5003 is not for 
application here, as above.  There are no other pertinent 
diagnostic codes available for consideration.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, September 
2008 EMG/NCV studies were normal and were negative for any 
radiculopathies or neuropathies related to the Veteran's 
lumbosacral strain.  Thus, an additional separate rating is 
not warranted here.  

In conclusion, the evidence does not support an evaluation in 
excess of 20 percent for the Veteran's lumbosacral strain 
from May 17, 2007, forward.  Where the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable, and the claim must be denied.   

Finally, the overall evidence does not reflect that the 
disability at issue has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, remand 
for referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.  


ORDER

Entitlement to an increased evaluation for a lumbosacral 
strain with spondylolysis, rated at 10 percent from March 8, 
1996, to May 16, 2007, and at 20 percent from May 17, 2007, 
forward, is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


